Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 08/12/2022.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed, with respect to the amended Claim 1 and previously cited prior art, Mohajer et al. (US Patent 10,418,032 B1), have been fully considered but they are not persuasive. The applicant argues that Mohajer fails to teach or suggest the limitation “wherein a value of the first variable slot is adjustable in response to a second utterance subsequent to the first utterance”.
In response, the examiner points out that Mohajer teaches changing the value of a first variable slot in response to a second utterance subsequent to the first utterance (see Fig.15 and Col.21, Line 35 – Col.22, Line 3). The value of the “where” slot-value changes from “Japan” to “China” based on a second utterance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mohajer et al. (US Patent 10,418,032 B1).
Regarding Claims 1, 8 and 15, Mohajer teaches a method for processing utterances (see Fig.15 and Col.21, Line 35-41), the method being implemented on at least one machine comprising at least one processor, memory, and a communication platform connected to a network (see Fig.18 (1814, 1816,1826) and Col.24, Line 3-16), and the method comprising:
estimating a first intent associated with a first utterance (see Fig.12 (1012,1210), Fig.15 and Col.21, Line 35-41, interpreting a query and determining an intent);
obtaining a slot-value pair for the utterance based on the intent, the slot-value pair comprising a first slot and a first value associated with the first slot, the first slot being of a first entity type (see Fig.13A (1305, 1310), Fig.15 (query interpretation), Col.20, Line 61-64 and Col.21, Line 35-41);
estimating a data object based on the first utterance (see Fig.15 (query interpretation) and Col.21, Line 35-41);
selecting, based on the first intent, a data structure for representing the data object, wherein the data structure includes a first variable slot of the first entity type (see Fig.4, Fig.15, Col.9, Line 29-52 and Col.21, Line 57-61), wherein a value of the first variable slot is adjustable in response to a second utterance subsequent to the first utterance (see Fig.15 and Col.21, Line 35 – Col.22, Line 3, the value of the “where” slot-value changes from “Japan” to “China” based on a second utterance);
and assigning the first value to the first variable slot in the data structure such that the value of the first variable is the first value (see Fig.15 (query interpretation) and Col.21, Line 35-41).
Regarding Claims 2, 9 and 16, Mohajer further teaches wherein the value of the first variable slot is configured to be increased or decreased (see Fig.17 and Col.23, Line 6-35, Quantity 1 and/or Quantity 2 of the completed query interpretations can be increased or decreased).
Regarding Claims 3, 10 and 17, Mohajer further teaches wherein the second utterance indicates a second value associated with the first slot (see Fig.15 and Col.21, Line 35 – Col.22, Line 3, second value “China” from the second utterance), the method further comprising re-assigning the second value to the first variable slot (see Fig.15 and Col.21, Line 35 – Col.22, Line 3, the value of the “where” slot-value changes from “Japan” to “China” based on a second utterance).
Regarding Claims 4, 11 and 18, Mohajer further teaches wherein the second utterance indicates removing the first value of the variable slot in the data structure (see Fig.15 and Col.21, Line 35 – Col.22, Line 3, the second value “China” from the second utterance is used to replace “Japan”), the method further comprising removing, based on the second utterance, the first value from the data structure (see Fig.15 and Col.21, Line 35 – Col.22, Line 3, the value of the “where” slot-value “Japan” is replaced with “China” based on a second utterance).
Regarding Claims 5, 12 and 19, Mohajer further teaches wherein the first slot corresponds to multiple values (see Fig.17 and Col.23, Line 6-35, Quantity 1, Quantity 2 of the slot).
Regarding Claims 7 and 14, Mohajer further teaches wherein the data object corresponds to an event indicated by the first utterance (see Fig.3 and Col.8, Line 57-64, birthday event from calendar).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohajer et al. (US Patent 10,418,032 B1) in view of Nguyen et al. (US Pub. 2006/0009973 A1).
Regarding Claims 6, 13 and 20, Mohajer teaches the method of Claim 5, but fails to teach removing, based on the second utterance, the at least one of multiple values from the data structure.
Nguyen, however, teaches removing, based on a second utterance, the at least one of multiple values from a data structure (see Fig.10 and paragraph [0053]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Mohajer’s method the step for removing, based on the second utterance, the at least one of multiple values from the data structure. The motivation would be to enable a correction to be made with the query interpretation based on the second utterance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohamad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672